Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17511838 filed 10/27/2021. Claims 1-8 are pending and have been examined and fully considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2021-0054089, filed on 04/27/2021.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 line 4 that says “ …at an angular intervals…” please change to “… at [[an]] angular intervals…”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “…oriented to be inclined downwards…” to describe the orientation of the first optical source in claim 3 lines 4-5 is used by the claim to describe the first optical source to be facing downward in a declining manner while the accepted meaning of “incline” means to describe a slope in an upward direction and “downwards” means to be moving or leading toward a lower place or level. The term is indefinite because the specification does not clearly redefine the term. And these two words “incline” and “downwards” contradict one another making it very unclear to reader what applicant means. It is unclear how an object can be sloped in both an upward direction and also be downwards at the same time.

Claim 4 line 4 recites the limitation "the plurality of first optical sources".  There is insufficient antecedent basis for this limitation in the claim. No “plurality of first optical sources” were mentioned in previous parts of claim 4 or claim 2 or 1 which claim 1 is dependent on. Also, in previous parts of claim 2 it says “a first optical source”, not a plurality of first optical sources. Claim 5 further rejected by virtue of their dependence upon indefinite claim 4. 

Claim 4 line 1-3 recites, “the second optical source includes a plurality of second optical sources, a number of which is a same as a number of the plurality of first optical sources”. The claim language can also be interpreted as the plurality of second optical sources has the same number (i.e., quantity) as the plurality of first optical sources, or the claim can be interpreted wherein there are shared optical sources (i.e., there are 3 optical sources that are shared between the “first optical sources” and the “second optical sources” and thus a “number of them are the same”), or the claim can be interpreted wherein the second optical source has the exact same optical sources as the plurality of the first optical source (i.e., the first optical source can have 8 UV LEDs but the second optical source has 8 UV LEDs and 2 light bulbs – both have the same number of optical sources being the 8 UV LEDs). Claim 5 further rejected by virtue of their dependence upon indefinite claim 4.

Claim 7 lines 1-3 recites the limitation, “…one of the second optical sources which is positioned at a smaller distance from the photocatalytic unit than another of the second optical sources…”.  There is insufficient antecedent basis for this limitation in the claim. In claim 7 it is claiming the presence of two second optical sources however in previous parts of claim 7 and claim 1-2, which claim 7 is dependent on, does not describe two separate second optical sources, they only mention a single second optical source. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150359922A1, hereinafter referred to as Kim1) in view of Takumi et al (JP 2008183326 A).
Regarding claim 1, Kim1 teaches an air sterilization device for a vehicular air conditioner, the air sterilization device comprising (an air cleaning apparatus for a car air conditioner, the air cleaning apparatus comprising: [Abstract, Para. 0024]):
an air conditioner case, which includes an air inlet provided at an intake side of the air conditioner case and an air outlet provided at a discharge side of the air conditioner case and which includes an air path in the air conditioner case (an case 11 [Para. 0023 and 0109-0110; Fig. 10-12], which includes an first inlet 111a provided at an intake side of the case 11 and a first outlet 112a provided at a discharge side of the case 11 and which includes an air path in the case 11 [Fig. 11; para. 0109-0111 and 0023]); 
a photocatalytic unit, which is configured to blow internal air or external air toward the air outlet of the air conditioner case and a surface of which is coated with a photocatalyst (a photocatalytic unit 12b and/or photocatalytic unit 12a, which is configured to blow internal air or external air toward the outlet 112a of the case 11 and a surface of which is coated with a photocatalyst [Para. 0016; Fig. 11]); and
an optical source unit configured to radiate ultraviolet rays to the photocatalytic unit to thus cause a photocatalytic reaction at the photocatalytic unit, 

Kim1 does not explicitly teach wherein the photocatalytic unit generates hydroxyl radicals when exposed to the UV light. 

Takumi teaches a deodorizing device that sterilizes air in a vehicle using UV rays and a photocatalyst [Title; Abstract; claim 1] wherein the photocatalytic unit generates hydroxyl radicals when exposed to the UV light (a photocatalyst filters 5A-5B generating hydroxyl radicals [Para. 0016])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the photocatalyst unit 12A in Kim1 with the photocatalyst filters 5A-5B that generate hydroxyl radicals because Takumi teaches that having photocatalyst filters 5A-5B that generate hydroxyl radicals allows for the advantage of achieving strong oxidative degradation to remove odors [Para. 0016-0017]. The simple substitution of one known element for another (i.e.one photocatalyst unit for another) is likely to be obvious when predictable results are achieved (i.e. strong oxidative degradation to remove odors as taught by Takumi) [MPEP §2143(B)]. Furthermore, the selection of a known material (i.e., a known photocatalyst material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

[AltContent: textbox (Second optical source )]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (photocatalytic unit )][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: textbox (Case 11)][AltContent: arrow][AltContent: textbox (First optical source)][AltContent: arrow][AltContent: oval][AltContent: rect]
    PNG
    media_image1.png
    394
    645
    media_image1.png
    Greyscale


Regarding claim 2, modified Kim1 teaches the air sterilization device of claim 1, wherein the optical source unit includes:  
a first optical source mounted on a coupling mount provided at a center portion of the photocatalytic unit to radiate ultraviolet rays to an internal surface- of the photocatalytic unit (a first UVLED Module 13A mounted on a substrate 131 [Fig. 2-3; Para. 0058-0059] provided at a center portion of the photocatalytic unit [Para. 0016 of Takumi] to radiate ultraviolet rays to an internal surface (the surface of the first UV LED module 13A to the first surface of the photocatalytic unit [Para. 0016 of Takumi] and Fig. 11 of Kim1]) of the photocatalytic unit [Fig. 11;Abstract; Para. 0110-0111 of Kim1; Para. 0016 of Takumi]); and a second optical source configured to radiate ultraviolet rays to an external surface of the photocatalytic unit (and UVLEDs 18 configured to radiate ultraviolet rays to an external surface (surface that at the end of the photocatalytic unit to the surface of the first restriction portion 19a [Fig. 11 of Kim1 and Para. 0016 of Takumi]) of the photocatalytic unit [Fig. 11-12 or Kim1; Para. 0016 of Takumi]).

Regarding claim 3, modified Kim1 teaches the air sterilization device of claim 2, 
wherein the first optical source includes a plurality of first optical sources (wherein the first UVLED Module 13A [Fig. 11 and 2-3] includes a plurality of UV LEDs 132 [Fig. 2 and 11]), 
which are disposed on an external circumferential surface of the coupling mount positioned at the center portion of the photocatalytic unit at an angular intervals of 90 degrees and which are oriented to be inclined downwards and to face the internal surface of the photocatalytic unit (which are disposed on an external circumferential surface of the substrate 131 [Fig. 2; Para. 0058-0059] positioned at the center portion of the photocatalytic unit [Fig.11 of Kim1; Para. 0016 of Takumi] at an angular intervals of 90 degrees [Fig.2] and which are oriented to be inclined downwards (UV LEDs are omnidirectional. Therefore, the UV light that is emitted will radiate in a declined downward direction) and to face the internal surface (the surface on the first UVLED module 13a to the first surface of the photocatalytic unit [Fig. 11 of Kim1; Para. 0016 of Takumi]) of the photocatalytic unit [Fig. 11 or Kim1; Para. 0016 of Takumi]). 

Regarding claim 4, modified Kim1 teaches the air sterilization device of claim 2, 
wherein the second optical source includes a plurality of second optical sources (wherein the UV LEDs 18 includes a plurality of second UVLED 18 [Fig. 11]), a number of which is a same as a number of the plurality of first optical sources and which are mounted on the air conditioner case to face respective ones of the plurality of first optical sources (a number of which is a same as a number of the plurality of first UVLED module 13A (both have at least 3 of the same UV LEDs), alternatively they are the same ‘type’ of UV LEDs [Fig. 11 and 2-3] and which are mounted on the case 11 to face respective ones of the plurality of UV LEDs 132 [Fig. 11 and 2-3; Para. 0058-0059 and 0061]).

Regarding claim 5, modified Kim1 teaches the air sterilization device of claim 4, 
wherein the plurality of second optical sources is mounted at a position on the air conditioner case which is aligned with a line that extends through the center portion of the photocatalytic unit (wherein the plurality of second UV LEDs 18 is mounted at a position on the case 11 which is aligned with a line that extends through the center portion of the photocatalytic unit [Fig. 11 of Kim1; Para. 0016 of Takumi]). 
[AltContent: textbox (Line that extends through the center portion of the photocatalytic unit)][AltContent: textbox (Case)][AltContent: textbox (Plurality second optical sources)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    394
    645
    media_image1.png
    Greyscale



Regarding claim 6, modified Kim1 teaches the air sterilization device of claim 2, 
wherein the second optical source selectively includes an optical lens coupled thereto when the second optical source is positioned at a distance from the external surface of the photocatalytic unit which is smaller than a predetermined distance (wherein the UV LEDs 18 selectively includes an packaging member 1322 coupled thereto when the UV LEDs 18 is positioned at a distance from the external surface (the second surface of the photocatalytic unit to the surface of the first wedge of 19a) of the photocatalytic unit [Fig. 11 and 2-5; Para. 0030-0031 and 0071 of Kim1; Para. 0016 of Takumi] which is smaller than a predetermined distance (distance between the photocatalytic unit [Para. 0016 of Takumi] and 112a in Fig. 11 of Kim1) [Fig. 11 of Kim1]) .

Regarding claim 7, modified Kim1 teaches the air sterilization device of claim 2, 
wherein one of the second optical sources which is positioned at a smaller distance from the photocatalytic unit than another of the second optical sources (wherein one of the UV LEDs 18, which is positioned at a smaller distance from the photocatalytic unit 12a than another of the UV LED 18 [Fig. 11]. 
	Kim1 does not teach within the embodiment of Fig. 11 wherein the second optical sources is provided with an optical lens having a wider radiation angle of ultraviolet rays than the another of the second optical sources
	Kim1 does teach, however, in the alternative embodiment of Fig. 8 wherein the UV LEDs 18 are provided with an restricting portion 19 [Fig. 8; Para. 0095] that would have a narrower radiation angle of ultraviolet rays than the UV LEDs 18 shown in Fig. 11 that are not provided within the restricting portion. Kim1 therefore teaches wherein some LEDs without restricting portions 19 [Fig. 11] would have a wider radiation angle of ultraviolet rays than other LEDs with the restricting portion 19 [Fig. 8].
It would have been obvious to one having ordinary skill in the art to combine the teachings of the two embodiments of Figs. 8 and 11 wherein some of the UV LEDs 18 are inserted into the restriction portion 19 while others are not because Kim1 teaches that having the UV LEDs 18 inserted into the restriction portion 19 provides the advantage of providing convenience of installation, maintenance and control [Para. 0095] while having LEDs not in the restrictive portion would have the obvious and predictable benefit of having a wider radiation angle. It would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. >some, all or none of the UV LEDs 18 be inserted into the restriction portion 19a [Fig. 11], with a reasonable expectation of success. See MPEP 2143.

Regarding claim 8, modified Kim1 teaches the air sterilization device of claim 1, 
wherein the photocatalytic unit includes a blower fan (wherein the photocatalytic unit includes a fan 23 [Fig. 11; Para. 0112 or Kim1; Para. 0016 of Takumi]).

[AltContent: textbox (Fan)][AltContent: textbox (photocatalytic unit )][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    394
    645
    media_image1.png
    Greyscale

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view Takumi, as applied to claim 2 above, and further in view of Kim et al (US 20160325606 A1, hereinafter referred to as Kim2). 
Because of the 112b rejection of claim 3 (see above) it is unclear what applicant means by having the first optical source “oriented to be inclined downwards”. The rejection below is provided as an alternative interpretation wherein the LED itself is oriented downward. 

Regarding claim 3, modified Kim1 teaches the air sterilization device of claim 2,
wherein the first optical source includes a plurality of first optical sources (wherein the first UVLED Module 13A [Fig. 11 and 2-3] includes a plurality of UV LEDs 132 [Fig. 2 and 11; Para. 0061]), 
which are disposed on an external circumferential surface of the coupling mount positioned at the center portion of the photocatalytic unit at an angular intervals of 90 degrees 

However, Kim1 does not teach that the first optical sources are oriented downward.

Kim2 teaches a photocatalyst device used to sterilize air from the AC of a vehicle [para. 0002; Abstract] where the first optical sources are oriented to be inclined downwards (the LEDs 121 are oriented to be inclined downwards at an angle of 90 degrees/perpendicular to the air flow direction [Fig. 5; Para. 0044]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the UV LEDs 132 in Kim1 wherein the LEDs are oriented downward/perpendicular because Kim2 teaches that having the LEDs oriented perpendicularly allows for the advantage of achieving effective light irradiation [Para. 0042 lines 1-5]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see below).
KR 101189477 B1 – teaches an air sterilization device for AC of a vehicle with a photocatalyst unit UV light sources, and a fan. 
KR 20150125749 A – teaches an air sterilization device for an AC of a vehicle with a photocatalyst unit and with a casing and UV light source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795